                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

LISA CHIBBARO,                                        )
                                                      )
       Plaintiff,                                     )
                                                      )
v.                                                    )       Civil No. 3:20-cv-00663
                                                      )       Judge Trauger
TAIWO T. EVERETT, ET AL.,                             )
                                                      )
       Defendants.                                    )

                                            ORDER

       On May 6, 2021, the Magistrate Judge issued a Report and Recommendation

(Doc No. 30), to which no timely objections have been filed. The Report and Recommendation

is therefore ACCEPTED and made the findings of fact and conclusions of law of this court. For

the reasons expressed therein, which are incorporated herein by reference as if set forth verbatim,

it is hereby ORDERED that defendant Everett’s Motion to Dismiss filed on January 20, 2021

(Doc. No. 11) is DENIED AS MOOT and defendant Everett’s Motion to Dismiss filed on

February 24, 2021 (Doc. No. 17) is DENIED.

       It is further ORDERED that this case is returned to the Magistrate Judge for further

handling under the original referral order. The court notes that the pro se plaintiff has filed a

Motion for Appointment of Counsel (Doc. No. 31), which should be considered by the

Magistrate Judge.

       It is so ORDERED.


                                                      ________________________________
                                                      ALETA A. TRAUGER
                                                      U.S. District Judge




     Case 3:20-cv-00663 Document 32 Filed 05/21/21 Page 1 of 1 PageID #: 246
